

Exhibit 10.1

ENDORSEMENT NO. 2


to the


AMENDED AND RESTATED
QUOTA SHARE REINSURANCE AGREEMENT
(hereinafter referred to as the ‘Agreement”)


BETWEEN


AMTRUST INTERNATIONAL INSURANCE, LTD.
HAMILTON, BERMUDA
(hereinafter referred to as the “Company”)


AND


MAIDEN INSURANCE COMPANY LTD.
HAMILTON, BERMUDA
(hereinafter referred to as the “Reinsurer”)




IT IS HEREBY AGREED, effective as of 12:01 a.m., Eastern Standard Time, January
1, 2013, Paragraph C of ARTICLE VI – PREMIUM AND CEDING COMMISSION shall be
deleted in its entirety and the following substituted therefor:


A.
The Reinsurer shall allow the Company a 31% commission on all Subject Premium
ceded hereunder and attributable to Covered Business, except that the Reinsurer
shall allow the Company a 34.375% commission on the UBI UEP and Subject Premium
related to Retail Commercial Package Business. The Company and Reinsurer
acknowledge and agree that the commission payable hereunder shall be subject to
appropriate adjustments if Additional Business is reinsured hereunder as
described in Section B of Article I hereof. The Company shall allow the
Reinsurer return commission on return premiums at the rate in effect when the
return premiums were originally ceded to the Reinsurer. It is expressly agreed
that the ceding commission allowed the Company includes provision for all
commissions, taxes, assessments (other than assessments based on losses of an
Affiliate as a ceding company under an Underlying Reinsurance Agreement) and all
other expenses of whatever nature of the Company and Affiliates, except loss
adjustment expense.



IT IS FURTHER AGREED, effective as of 12:01 a.m., Eastern Standard Time, March
6, 2013, Paragraph A. of ARTICLE XXI – TERM AND TERMINATION shall be deleted in
its entirety and the following substituted therefor:


A.
This Agreement shall remain in effect until July 1, 2016, and shall
automatically renew for successive three-year periods thereafter, unless the
Reinsurer or Company elects to




--------------------------------------------------------------------------------



terminate this Agreement effective as of July 1, 2016 or as of the expiration of
any successive three-year period. If the Reinsurer or Company elects to so
terminate this Agreement, it shall give written notice to the other party hereto
not less than nine months prior to either July 1, 2016 or the expiration of any
successive three-year period.


IT IS FURTHER AGREED, as of the Effective Time, 12:01 a.m., Eastern Standard
Time, July 1, 2007, Paragraph A. of ARTICLE V – LIABILITY OF THE REINSURER shall
be deleted in its entirety and the following substituted therefor:


A.
1.    Commencing as of the Effective Time, except as otherwise provided on
Schedule A, as now stated and as amended from time to time with respect to
Additional Business and Excess Retention Business, the Company hereby agrees to
cede to the Reinsurer, and the Reinsurer agrees to accept and reinsure, the
Ultimate Net Loss of the Company equal to forty percent (40%) of the Affiliate
Ultimate Net Loss with respect to Covered Business ceded to the Company by each
Affiliate, subject to all other terms and conditions set forth in this
Agreement. For purposes of this Agreement “Affiliate Ultimate Net Loss” means
the sum actually paid or to be paid by such Affiliate in settlement of losses
for which it is liable in respect of the Covered Business, after making
deductions for all inuring reinsurance (other than reinsurance with any direct
or indirect subsidiary of AmTrust), whether collectible or not, and all
Recoveries.



2.     Notwithstanding the above, as respects the specialty middle-market (as
defined in section A.3. of Schedule A) portion of Covered Business only,
excluding workers’ compensation business included therein for the period from
the Effective Time through December 31, 2012, the Company shall be responsible
for all Ultimate Net Loss otherwise recoverable from the Reinsurer under this
Agreement above a Loss Ratio to the Reinsurer of eighty-one and one-half percent
(81.5%) up to a Loss Ratio to the Reinsurer of ninety-five percent (95%). For
purposes of this Agreement, “Loss Ratio” means the total of Ultimate Net Loss
incurred by the Reinsurer, from the Effective Time through the date of
calculation, for which the Reinsurer would be responsible under this Agreement
in the absence of this provision, divided by the Reinsurer’s earned premium
during that same period.


3.     Without limiting the generality of the foregoing, the Reinsurer shall be
liable for its proportionate share of any experience-related premium rebates or
credits to policyholders under Policies of workers compensation insurance, and
shall benefit proportionately to the extent any such policyholder pays any
additional premiums as a result of the experience under such Policies.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF the parties hereto, by their respective duly authorized
officers, have executed this ENDORSEMENT NO. 2 to the Agreement, in duplicate,
as of the dates recorded below.


AMTRUST INTERNATIONAL INSURANCE, LTD.




By: /s/ Michael F. Bott                




Dated: March 7, 2013                    




MAIDEN INSURANCE COMPANY LTD.




By: /s/ Michael J. Tait                




Dated: March 7, 2013                    



